 

Exhibit 10.1

 

AMENDMENT NO. 2 TO

 

FIFTH AMENDED & RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

 

This Amendment No. 2 (this “Amendment”) to the Fifth Amended and Restated
Limited Liability Company Agreement, dated as of April 6, 2015, as amended on
May 16, 2016 (as amended, the “LLC Agreement”), of The Habit Restaurants, LLC
(the “Company”) is made and entered into as of March 22, 2017 by and among the
signatories hereto.  Capitalized terms not otherwise defined herein shall have
the meanings assigned to such terms in the LLC Agreement.

 

WHEREAS, pursuant to Section 9.5 of the LLC Agreement, any amendment or
modification to the Agreement may be effected by written consent of the Managing
Member in its sole discretion without the approval of any other Member or other
Person, provided that such amendment does not materially and adversely affect
the rights of a holder of Units, other than on a pro rata basis with other
holders of Units of the same Class without the consent of such holder;

 

WHEREAS, the Managing Member desires to amend the Exchange Procedures pursuant
to Section 3.9 of the LLC Agreement in such a way as does not materially and
adversely affect the rights of a holder of Units, other than on a pro rata basis
with other holders of Units of the same Class; and

 

WHEREAS, this Amendment shall be binding on all of the parties hereto for all
purposes.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and in the LLC Agreement, as amended, and other good and valuable
consideration, the receipt and sufficiency of which being hereby acknowledged,
the parties hereto intending to be legally bound, agree as follows:

 

1.

Amendment to Weekly Exchange Date.  All references to “Bi-Weekly Exchange Date”
are hereby deleted and replaced with “Monthly Exchange Date.” Additionally, the
definition of “Bi-Weekly Exchange Date” is hereby deleted in its entirety and
replaced with the following:

“Monthly Exchange Date” means the First Exchange Date and the first Friday of
each month thereafter, assuming such day is a Business Day.

 

2.

Miscellaneous.  Except as set forth herein, the terms of the LLC Agreement shall
remain in full force and effect.  The provisions of Article IX (Miscellaneous
Provisions) of the LLC Agreement shall apply to this Amendment directly as if
incorporated herein.

***

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this LLC Agreement to be duly
executed as of the date first written above.

 

COMPANY:

THE HABIT RESTAURANTS, LLC,

a Delaware limited liability company

 

By: The Habit Restaurants, Inc., a Delaware

corporation, its Managing Member

 

 

/s/ Russell Bendel

By:Russell Bendel
Title: Chief Executive Officer


 

 